Steele Hays, Justice, dissenting. I agree with the majority that the appellee had standing to challenge the appointment of Mr. Raymond Pritchett to the Highway Commission. However, I disagree that it was error for the trial court to interpret Amendment No. 42 as requiring that the six congressional districts be treated as “frozen” for purposes of the appointment of Highway Commissioners. I believe the trial court was correct and any other interpretation leads, eventually, to the destruction of the clear intent of the Constitutional Amendment. Since I come to that view I disagree, of necessity, that it is irrelevant whether Ms. Patsy Thomasson is “from” Pulaski County or Cleveland County within the meaning of the amendment. I regard that as the crucial issue. Section 2 of Amendment No. 42 reads, in part: The Commissioners to be appointed from the State at large; provided, however, that no two Commissioners shall be appointed from any single Congressional District. (My italics.) I cannot say the trial court was mistaken in finding that Ms. Thomasson and Mr. Pritchett were “from” the same congressional district as the word is ordinarily used and understood. A person is “from” the place where his home and job are located, where he keeps his bank account, the place he gives as his address on his driver’s license and tax returns, where he pays real and personal property taxes. Applying such criteria to Ms. Thomasson the court found she was “from” the same congressional district as Mr. Pritchett, whose residency in Pulaski County was not disputed. She did maintain her voting registration in Cleveland County but that appears to have been motivated by sentiment alone and cannot outweigh the strong evidence that her home and employment for ten years have been in Pulaski County. I agree with Justice Purtle that the result reached in Drennen v. Bennett, Attorney General, 230 Ark. 330, 322 S. W.2d 585 (1959), was the correct decision on the facts, but I believe it is a mistake to accept the dictum of the case as precedent for a presumption that the Legislature intended the boundaries of congressional districts to change as congressional seats increase or decrease unless the words “as now constituted” are used. The argument would have been more persuasive if the framers of Amendment No. 42 had had the benefit of the decision in Drennen v. Bennett before they drafted the amendment, but they did not, as the amendment was adopted nearly a decade earlier. Texarkana Special School Dist. v. Consolidated School Dist. No. 2, 185 Ark. 213, 46 S.W.2d 631 (1932). The dictum of Drennen v. Bennett is unreliable as precedent for this because: it could lead to a result clearly inconsistent with the express language of the amendment itself. The Drennen court noted that Arkansas had consistently gained congressional seats: in 1853 there were two, by 1873 there were four, by 1883 five, by 1891 six, and by 1901 seven congressional districts (which remained fixed for fifty years). However, had Arkansas continued to gain seats (as might have been expected) and added a district as a result of the approaching 1960 census, the dictum of Drennen v. Bennett would have been impossible to follow, as Arkansas would have had eight congressional districts and a Constitution that fixed its Game and Fish Commission at seven members, yet mandating that each district “must be represented” — a literal impossibility. Similarly, to follow the same flawed reasoning in this case results in the destruction of the plain objectives of Amendment No. 42. The amendment states simply that “no two Commissioners shall be appointed from any single Congressional District.” It would be impossible to make that provision any clearer. Yet the decision reached today, using rules of construction which are to be followed only when statutes or constitutional provisions are ambiguous, effectively invalidates that provision. Amendment No. 42 was overwhelmingly adopted by the electorate. It had a two-fold objective recognized as historical fact: to remove the Highway Commission from politics, so far as possible, and to preserve regional representation within the five member commission. Today’s decision permits two members to be “from” the same congressional district, the 5th, and leaves two districts, the 2nd and 6th, unrepresented. I believe the result defeats the letter and the spirit of our Constitution as amended and I would affirm the trial court.